DETAILED ACTION
This communication is response to the application filed 11/06/2019. Claims 1-20 are pending and presented for examination. A preliminary amendment filed 01/15/2020 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2020 and 09/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2-12, 15, and 16 are objected to because of the following informalities:  
“Gateway device” recited in line 1 of claims 2-12 and 16 should be change to “The gateway device” since it refers back to “Gateway device” of claim 1. “Method” recited in claim 15, line 1 should be changed to “The method” since it refers back to “Method” of claim 14.  
In claim 4, the limitations “CAN” should be written in full in the first occurrence.
In claim 5, the limitation “PWM” should be written in full in the first occurrence.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 8, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0245234 to OMIYA et al. (hereafter Omiya) in view of Arai (hereafter Arai).

Regarding claim 1, Omiya discloses Gateway device for controlling, air-conditioning device of a vehicle (see Omiya, Fig 2), comprising:

a reception unit for receiving configuration data for selecting a plug configuration of the gateway device (see Omiya, ¶ 0036; ¶ 0038; ¶ 0055); 
Omiya teaches a configuration circuit, associated with the plug-in contact, that is designed to take configuration data as a basis for changing over between at least one first switching state of the plug-in contact, in which the plug-in contact is designed to perform a first function, and at least one second switching state of the plug-in contact, in which the plug-in contact is designed to perform a second function (see Omiya, ¶ 0068; ¶ 0069; ¶ 0094). 
Also, Arai discloses a configuration circuit, associated with the plug-in contact, that is designed to take configuration data as a basis for changing over between at least one first switching state of the plug-in contact, in which the plug-in contact is designed to perform a first function, and at least one second switching state of the plug-in contact, in which the plug-in contact is designed to perform a second function (see Arai, ¶ 0025: a control panel CP functioning as an input/output means is connected to the air-conditioner ECU 50. The control panel CP is communicably connected to the microcomputer 500 through a panel communication circuit 533. Switches listed below are installed in the control panel CP together with indicator lamps IND that are lit in response to operation of the respective switches: a blower switch 61 for setting an amount of air blown out of the blower 16, a mode switch 62 for setting modes of blown air, a temperature switch 63 for setting temperature in the passenger compartment, an air-conditioner switch 64 for operating the variable capacity compressor 18, an in/out air 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Arai and incorporate it into the system of Omiya to achieve automatic diagnosis of vehicle system.

Regarding claim 2, Omiya in view of Arai discloses Gateway device according to Claim 1, Omiya does not explicitly disclose wherein the plug-in contact is in the form of an output contact in a first switching state and in the form of an input contact in a second switching state. 
However, Arai discloses the plug-in contact is in the form of an output contact in a first switching state and in the form of an input contact in a second switching state (see Arai, ¶ 0025: A control panel CP functioning as an input/output means is connected to the air-conditioner ECU 50. The control panel CP is communicably connected to the microcomputer 500 through a panel communication circuit 533. Switches listed below are installed in the control panel CP together with indicator lamps IND that are lit in response to operation of the respective switches: a blower switch 61 for setting an amount of air blown out of the blower 16, a mode switch 62 for setting modes of blown air, a temperature switch 63 for setting temperature in the passenger compartment, an air-conditioner switch 64 for operating the variable capacity compressor 18, an in/out air switch 65 for setting an in-air mode or an out-air mode, a blower off switch 66 for turning off the blower 16, a defroster switch 67 for operating a 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Arai and incorporate it into the system of Omiya to achieve automatic diagnosis of vehicle system.

Regarding claim 7, Omiya in view of Arai discloses Gateway device according to claim 1, wherein the reception unit is designed to receive configuration data wirelessly (see Omiya, ¶ 0027: The vehicle-mounted GW apparatus 100 is a vehicle-mounted device which is directly connected to a data source 300 inside the vehicle and/or connected to a vehicle-mounted network connected to the data source 300. While the present embodiment is described by using a vehicle as an example, the present invention is applicable to other mobile bodies (such as a train, a robot or an air vehicle remotely controlled through automatic or wireless operation); ¶ 0028: The vehicle-mounted GW apparatus 100 includes communication interfaces for wireless communication compliant with wireless LAN standards such as Wi-Fi via access points or for mobile phone communication compliant with 3G or LTE (Long Term Evolution) via base stations; ¶ 0036).

Regarding claim 8, Omiya in view of Arai discloses Gateway device according to claim 1, wherein the gateway device comprises at least one temperature sensor for 

Regarding claim 13, Omiya in view of Arai discloses Vehicle comprising a gateway device according to one of Claim 1 (see Omiya, ¶ 0006: vehicle mounted gateway).

Regarding claim 14, it is rejected for the same reasons as set forth in claim 1. Although phrased as method claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 15, Omiya in view of Arai discloses Method according to Claim 14, wherein connecting the gateway device to the air-conditioning device and/or to a vehicle component, by plugging connecting lines into a connector of the gateway device, which connector is configured in a manner specific to the air-conditioning device and/or to the vehicle (see Omiya, Fig 1; Fig 18; ¶ 0094: The vehicle-mounted GW apparatus 100 can acquire voice information of the user from a sound collecting microphone serving as the data source. The vehicle-mounted GW apparatus 100 transmits the voice information to the service providing apparatus 500. The service providing apparatus 500 has a voice recognition function to allow conversion of the received voice information into text. By utilizing the voice recognition function, the service providing apparatus 500 can recognize, for example, that the user utters "it's hot," and produce an air-conditioner control signal for lowering the temperature set in an 

Regarding claim 16, Omiya in view of Arai discloses the Gateway device for controlling an air-conditioning device of a vehicle according to Claim 4, but does not explicitly disclose wherein the air-conditioning device is retrofitted.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of wherein the air-conditioning device is retrofitted into the system of Omiya since it is well known in the art to perform this teaching based on user design preference as evidenced by US Pub. 2008/0306433 to Cesarani (see ¶ 0013). 

Regarding claim 17, Omiya in view of Arai discloses Gateway device according to Claim 1, wherein the plug-in contact is in the form of a LIN bus connection (see Arai, ¶ 0019: the air-conditioner ECU 50 is mainly composed of CPU 501, ROM 502, RAM 503, a backup memory 504, a clock IC 505, an A/D converter 506, a CAN controller 507, an internal bus line 508 connecting these components).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Arai and incorporate it into the system of Omiya to achieve automatic diagnosis of vehicle system.

Regarding claim 18, Omiya in view of Arai discloses Gateway device according to Claim 1, wherein the reception unit is designed to receive configuration by means of Bluetooth (see Omiya, ¶ 0030).

Regarding claim 19, Omiya in view of Arai discloses Gateway device according to Claim 1, wherein the gateway device comprises at least one temperature sensor for recording a temperature of a bus transceiver (see Omiya, ¶ 0056; ¶ 0094).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omiya in view of Arai and further in view of US Pub. 2011/0102618 to Lemellat et al. (hereafter Lemellat).

Regarding claim 3, Omiya in view of Arai discloses Gateway device according to Claim 1, but does not explicitly disclose wherein the plug-in contact is in the form of an analogue connection in a first switching state and in the form of a digital connection in a second switching state. 
However, Lemellat discloses wherein the plug-in contact is in the form of an analogue connection in a first switching state and in the form of a digital connection in a second switching state (see Lemellat, ¶ 0005: an audio switch for performing audio signal switching, which audio switch comprises a plurality of input ports for obtaining digitized audio input signals, a plurality of audio output ports for outputting analogue audio output signals, and a digital matrix first stage for switching a digital stage input, 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the plug-in contact is in the form of an analogue connection in a first switching state and in the form of a digital connection in a second switching state as taught by Lemellat and incorporate it into the system of Omiya to improve communication system performance.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omiya in view of Arai and further in view of US Pub. 2012/0063499 to ZOJER et al. (hereafter Zojer).

Regarding claim 6, Omiya in view Arai discloses Gateway device according to claim 1, but does not explicitly disclose wherein the plug-in contact is connected up to a first bus terminating resistor in a first switching state and to a second bus terminating resistor in a second switching state.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the plug-in contact is connected up to a first bus terminating resistor in a first switching state and to a second bus terminating resistor in a second switching state as taught by Zojer and incorporate it into the system of Omiya to improve system performance.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Omiya in view of Arai and further in view of US Pub. 2014/0055899 to GRUBER (hereafter Gruber).

Regarding claim 9, Omiya in view of Arai discloses Gateway device according to claim 1, but does not explicitly disclose wherein a plug-in contact is connected to a self-resetting fuse that preferably has a positive temperature coefficient (PTC) thermistor.
However, Gruber discloses a plug-in contact is connected to a self-resetting fuse that preferably has a positive temperature coefficient (PTC) thermistor (see Gruber, common self-resetting fuses are so-called " PTC fuses," particularly PTC fuses with a polymer base, whereby these last-named fuses are often called a "PPTC fuse" (polymeric positive temperature coefficient fuse); ¶ 0019: an electronic protection device is designed for protecting at least one electrical component, connectable to the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Gruber and incorporate it into the system of Omiya to improve communication system performance.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 9. Although phrased as method claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omiya in view of Arai and further in view of US Pub. 2014/0169211 to Harper et al. (hereafter Harper).

Regarding claim 11, Omiya in view of Arai discloses Gateway device according to claim 1, but does not explicitly disclose wherein the gateway device has at least one multipole connector that has the at least one plug-in contact associated with it.
However, Harper discloses the gateway device has at least one multipole connector that has the at least one plug-in contact associated with it (see Harper, ¶ 0067: The other resources can include, for instance, communication equipment of any type, such as routers, gateways, etc. Each resource can be connected to multiple resource links using, for example, a multi-pole switch of any type).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Harper and incorporate it into the system of Omiya to improve system performance.

Regarding claim 12, Omiya in of Arai discloses Gateway device according to claim 1, but does not explicitly disclose wherein the gateway device comprising at least one first, preferably 16-pole, connector and a second, preferably 12-pole, connector.
However, Harper discloses gateway device having multipole connector (see Harper, ¶ 0016) but does not explicitly disclose 16-pole or 12-pole connector.
Since Harper discloses gateways device having multipole connector, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 16-pole or 12-pole connectors from the multipole connectors based on user design preference to achieve desired design goal.

Allowable Subject Matter
Claims 4, 5, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2014/0288772.
US Pub. 2010/0318250.
US Pub. 2017/0151855.
US Patent 9,604,522.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/           Primary Examiner, Art Unit 2464